Title: To George Washington from Henry Lee, 14 June 1793
From: Lee, Henry
To: Washington, George



my dear sir
Richmond [Va.] June 14th [1793]

Plain & evident as is the wise policy of neutrality on the part of the U. States during the present European war, I find that, the papers teem with publications reprobatory of this system.
If I am to judge of the feelings & disposition of the people of the U.S. from what I beleive to be the temper of Virginia on this question, I can not doubt that nine tenths of America applaud the policy adopted, & feel encreased gratitude & love for the man who has declared the same as the rule of conduct for his fellow citizens—There are in All societys at all times a set of men anxious for change in the political machine & fond of confusion—this disposition results in part from love of novelty
 from ruined private circumstances & disappointments in political stations—this class of men receive the aid of the wicked & abanedoned of every description & therefore in free countrys are considered more numerous than they really are, because they are noisy clamarous & impudent.
But when their weight in society is taken they will be found as light as straw—So it is here at present, if a stranger was asked his opinion of the wishes of the people of This country with respect to war, he would probably declare the same to be universaly Favorable for he would gather his information from the conversations he heard at taverns where this order of men abound—Gambling & drinking all night & all day—abusing men & measures however respectable, however proper.
I returned yesterday from a visit to our arsenal at the point of fork & took occasion during my journey to talk freely with the planters respecting your proclamation—I found every person regarding it as highly wise duely timed & all expressed a confidence in your adhereing invariably to its purport.
To my mind these communications were not unexpected & yet I profess I derived great satisfaction from them, because from the clamor issuing out of the towns & promulgated in the papers I began to fear that the golden prospects of felicity before us, would be lost by our Country in spite of the wisdom & firmness of our govt & I have been induced to give to you my observations thereon as in your situation at this crisis the happiness of the people requires you should be well acquainted with their opinions.
When mr Genet was here we conversed very freely with respect to the neutrality of the U. States—I attempted to convince him & I thought with some effect that from the superiority of the enemys fleet it was the only way we could take which promised to France those provisions which we had & which she might want & concluded the arguement. I held on this subject by asserting that had you determined to prefer the interests of France to every other consideration you could not more effectually acted than you did when you issued your proclamation & that happily on this occasion while you did the greatest good to the U. States, you did all the good possible to her ally. that we had no fleet, no army, no money to authorize us to take a part in the war with effect & to do it pitifully, was to risk our own destruction without the consolation of affording material aid to our friends.

He seemed to acquiesce to my reasoning, but insinuated that in case the royal govt was re-established in France, the Kings of Europe would combine to destroy liberty here, & that our existence as a nation depended on the success of the republican system & that we might conveniently make important diversions in her favour on our southern & northern neighbors.
To this I opposed our infant situations as a people, our love of peace, the heavy debt which oppresses us in consequence of the last war, the probably futility of such vast enterprizes & the certainty that France would derive more benefit from holdings within her own bosom all her means of men & money, than she possibly would by such quixotic adventures—I augured ill of their late efforts against Belgium (which has turned out since as I presumed) & contended that the sure way to effect their object was to be content with defending their own country.
The impressions which he seem to entertain when we parted induced me to hope, that would he never attempt to distrust the system of neutrality adopted.
But opinions of moderation & wisdom can scarcely be held long by any man in his situation when our citizens seem to take an active part in commending very opposite conduct—I judge by what I read in the Philada papers there, that his mind will soon be turned from those proper sentiments which he possessed & when here & that our only route to national prosperity may experience new obstructions.
But Sir, let whatever happens be effected, in your firmness we all rest thoroughly convinced that you can never be brought to depart from that line of conduct which in your judgement best promotes the public good. with best wishes for your health & happiness I am ever your most affecte friend & h: ser.

Henry Lee

